Citation Nr: 1616533	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-50 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than a cognitive disorder), to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues entitlement to PTSD.  The Board notified the Veteran that his original claim for PTSD was expanded to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and is associated with the Veteran's claims file.  

The Board remanded the instant claim in May 2011 and January 2015 for further development.  

The case is currently under the jurisdiction of the Pittsburgh, Pennsylvania RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

This case requires further development prior to final adjudication of the claim.  

When this claim was remanded in January 2015, it was indicated that the Veteran required a notification letter informing him of the information and evidence required to substantiate his PTSD claim based on in-service personal assault or harassment and to schedule him for a new mental disorders examination to determine the exact diagnosis(es) and etiology(ies) of all psychiatric disorders found to be present on examination.  

In April 2015, a duty to assist letter was sent to the Veteran in connection with his claim.  However, the letter did not notify him that it was related to his claim for an acquired psychiatric disorder to include PTSD (specifically for personal assault).  The letter did not ask the Veteran to provide any information regarding the assault or to provide evidence to substantiate such.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident. 38 C.F.R. § 3.304(f)(5) .  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration the Veteran's work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of an appellant cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence in personal-assault cases). 

The Veteran underwent a VA mental disorders examination in May 2015.  During the examination, the Veteran specifically related that he was assaulted by his roommate in service, that the roommate was charged with assault, and that he testified against him.  He also indicated that he had another encounter with the roommate, but little was asked of the Veteran regarding this assault.  The examiner stated that the stressors did not meet Criterion A as there were no markers to substantiate the stressors.  This should be investigated prior to a final diagnosis being made in this case.  Therefore, an addendum to the May 2015 examination is necessary if the claimed stressor(s) can be substantiated in this claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated.  
 
2.  Provide the Veteran the laws and regulations on service connection based on personal assault.  He should be informed of the specific information/evidence he can provide to substantiate a claim for service connection based upon personal assault.  
 
3.  The Veteran should be contacted and asked to provide the date of the alleged assaults, the location(s), the name(s) of the party or parties involved and any witnesses, and the charges related to the assaults.  

4.  Thereafter, the AOJ should contact the Joint Services Records Research Center (JSRRC) and attempt to verify the claimed stressor(s) reported by the Veteran.  Evidence of efforts to verify stressors should be made a part of the file.  Specifically, JSRRC should be asked to verify the dates provided by the Veteran regarding the assault(s) and verify that he provided testimony against his roommate in this regard.  
 
5.  Thereafter, if a claimed stressor is verified, the claim should be returned to the examiner who performed the May 2015 mental disorders examination, if available, to determine the nature and etiology of his claimed PTSD or other psychiatric disorder (other than the already service-connected cognitive disorder).  

If the May 2015 examiner is not available, another VA mental disorders examination should be performed by a VA psychiatrist or psychologist.  In connection with the examination, the VBMS file must be made available to the examiner (a VA psychologist or psychiatrist) for additional review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

 Based on a review of the VBMS file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-V, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed event, specifically to include personal assault. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depression, anxiety, bipolar disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service. 

The examiner should take into consideration the statements made by the Veteran, to include his hearing testimony, and alleged reported stressors that should attempt to be verified by JSSRC. 

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 
 
6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

